DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,877,079. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the current applications are broader than the patented claims.  All of the claim limitations of the current application are recited in the patented claims.  The patent ‘079 discloses all limitations of a power module comprising: a printed circuit board (PCB) having a PCB trace; a first sense terminal coupled to the PCB trace; a second sense terminal coupled to the PCB trace at a second location different from the fist location such that a resistance between the first sense terminal and the second sense terminal is defined by a resistance of the PCB trace between the first and second location; a control adapted to measure a voltage between the first sense terminal and the second sense terminal; and determine a current through the PCB trace based on the measured 
Allowable Subject Matter
Claims 1-20 are allowed, pending the filing of the terminal disclaimer as indicated above.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art by Ptacek et al. Publication No. US 2017/0317598 discloses a power module comprising: a printed circuit board (PCB) [Fig. 2, circuit is inherently mounted on a printed circuit board] having a PCB trace [Fig. 2, the wire/connections on the PCB]; the PCB trace coupled to the PCB trace at a first location; a first sense terminal [Fig. 2, terminal VCS 131] coupled to the PCB trace; a second sense terminal [Fig. 2, the sense terminals connected to the resistors 140/142] coupled to the output pin, a control [Fig. 2, SR controller 132] coupled to the first sense terminal and the second sense terminal.
However, the prior art does not disclose that a resistance between the first sense
terminal and the second sense terminal is defined by a resistance of the PCB trace between the first location and the second location; the control adapted to measure a voltage between the first sense terminal and the second sense terminal, and a control coupled to determine a current through the PCB trace and the output pin based on the measured voltage and the resistance between the first sense terminal and the second sense terminal. This feature in combination with the rest of the claim limitations is not
anticipated or rendered obvious by the prior art of record. 
The following is an examiner’s statement of reasons for allowance of claim 11:
The prior art does not disclose a power module comprising: a control adapted to

resistance between the first sense terminal and the second sense terminal; and a temperature compensation circuit coupled to the control, the temperature compensation
circuit adapted to measure an ambient temperature and adjust an overcurrent protection
threshold of the power module based on the measured ambient temperature to compensate for changes in the resistance between the first sense terminal and the second sense terminal based on temperature. This feature in combination with the rest
of the claim limitation is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 15:
The prior art does not disclose a method of sensing a current using a current sensing
circuit, comprising: measuring a voltage between the first sense terminal and the second sense terminal; determining a current through the PCB trace based on the measured voltage and the resistance between the first sense terminal and the second sense terminal.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836